UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-21846 AETHLON MEDICAL, INC. (Exact name of registrant as specified in its charter) NEVADA 13-3632859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8, SUITE 660, SAN DIEGO, CA 92122 (Address of principal executive offices) (Zip Code) (858) 459-7800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESo NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x As of August 12, 2010, the registrant had outstanding 69,012,676 shares of common stock, $.001 par value. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS AT JUNE 30, 2010 (UNAUDITED) AND MARCH 31, 2010 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED JUNE 30, 2, 1984 (INCEPTION) THROUGH JUNE 30, 2010 (UNAUDITED) 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2, 1984 (INCEPTION) THROUGH JUNE 30, 2010 (UNAUDITED) 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION 23 ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. (REMOVED AND RESERVED) 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AETHLON MEDICAL, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, March 31, (Unaudited) ASSETS Current assets Cash $ $ Deferred financing costs Note receivable Prepaid expenses and other current assets Total current assets Note receivable Property and equipment, net Patents and patents pending, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Due to related parties Notes payable Convertible notes payable, net of discounts Derivative liabilities Accrued liquidated damages Other current liabilities Total current liabilities Commitments and Contingencies (Note 12) Stockholders' Deficit Common stock, par value $0.001 per share; 250,000,000 shares authorized as of June 30, 2010 and March 31, 2010; 67,085,036 and 61,913,508 shares issued and outstanding as of June 30, 2010 and March 31, 2010, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 3 AETHLON MEDICAL, INC. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2010 and 2009 and For the Period January 31, 1984 (Inception) Through June 30, 2010 (Unaudited) January 31, 1984 Three Months Three Months (Inception) Ended Ended through June 30, June 30, June 30, REVENUES Grant income $ $ $ Subcontract income Sale of research and development OPERATING EXPENSES Professional fees Payroll and related General and administrative Impairment Total operating expenses OPERATING LOSS (1,162,307 ) (641,955 ) (28,607,151 ) OTHER EXPENSE (INCOME) Loss on extinguishment of debt Loss on settlement of accrued interest and damages (Gain) loss on change in fair value of derivative liability (543,122 ) Interest and other debt expenses Interest income (5,714 ) (107 ) (29,039 ) Other Total other expenses (income) ) NET LOSS $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING – BASIC AND DILUTED See accompanying notes. 4 AETHLON MEDICAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2 FOR THE PERIOD JANUARY 31, 1984 (INCEPTION) THROUGH JUNE 30, 2010 (Unaudited) January 31, 1984 Three Months Three Months (Inception) Ended Ended Through June 30, June 30, June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred consulting fees Loss on settlement of accrued interest and damages Loss on notes payable conversion Gain on sale of property and equipment ) Gain on settlement of debt ) Loss on settlement of accrued legal liabilities Stock based compensation Legal fees paid through the issuance of convertible debt Fair value of warrants issued upon conversion Fair market value of common shares donated to research institute Loss on debt extinguishment Fair market value of warrants issued in connection with accounts payable and debt Fair market value of common stock, warrants and options issued for services Change in fair value of derivative liabilities ) Amortization of debt discount and deferred financing costs Impairment of intangible assets Deferred compensation forgiven Changes in operating assets and liabilities: Prepaid expenses ) Deposits and other assets ) ) Accounts payable and other current liabilities Due to related parties ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Additions to patents and patents pending ) Proceeds from the sale of property and equipment Cash of acquired company Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the issuance of notes payable Principal repayments of notes payable ) Net proceeds from the issuance of convertible notes payable Proceeds from the issuance of common stock Professional fees related to registration statement ) Net cash provided by financing activities Net (decrease) increase in cash ) Cash at beginning of period Cash at end of period $ $ $ See accompanying notes. 5 AETHLON MEDICAL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE THREE MONTHS ENDED JUNE 30, 2 FOR THE PERIOD JANUARY 31, 1984 (INCEPTION) THROUGH JUNE 30, 2010 (Unaudited) Three Months Ended June 30, Three Months Ended June 30, January 31, 1984 (Inception) Through June 30, Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ $ Income taxes $ $ $ Supplemental disclosures of non-cash investing and financing activities: Derivative liabilities recorded in connection withembedded conversion feature of convertible notes and/or warrants Debt and accrued interest converted to common stock Deferred financing costs recorded in connection with debt restructuring Debt discount recorded in connection with beneficial conversion feature of convertible notes and related warrants Issuance of convertible notes insettlement of accrued legal fees Reclassification of accounts payable to notes payable $ $ $ Reclassification of warrant derivative liability into equity Additional convertible debt issued in debt restructuring Stock option exercise by director for accrued expenses Issuance of common stock, warrants and options in settlement of accrued expenses and due to related parties Issuance of common stock in connection with acquisition of patent pending and with license agreements Net assets of entities acquired in exchange for equity securities Debt placement fees paid by issuance of warrants Common stock issued for prepaid expenses See accompanying notes. 6 AETHLON MEDICAL, INC. (A Development Stage Company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2010 NOTE 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Aethlon Medical, Inc. ("Aethlon", "We" or the "Company") is a development stage medical device company focused on expanding the applications of our Hemopurifier (R) platform technology, which is designed to rapidly reduce the presence of infectious viruses and other toxins from human blood. In this regard, our core focus is the development of therapeutic devices that treat acute viral conditions, chronic viral diseases and pathogens targeted as potential biological warfare agents. The Hemopurifier(R) combines the established scientific principles of affinity chromatography and hemodialysis as a means to mimic the immune system's response of clearing viruses and toxins from the blood before cell and organ infection can occur. The Hemopurifier(R) cannot cure viral conditions but can prevent viruses and toxins from infecting unaffected tissues and cells. We have completed pre-clinical blood testing of the Hemopurifier(R) to treat HIV and Hepatitis-C, and have completed human safety trials on Hepatitis-C infected patients in India and are in the process of obtaining regulatory approval from the U.S. Food and Drug Administration ("FDA") to initiate clinical trials in the United States. The commercialization of the Hemopurifier(R) will require the completion of human efficacy and safety-related clinical trials. The approval of any application of the Hemopurifier(R) in the United States will necessitate the approval of the FDA to initiate human studies. Such studies could take years to demonstrate safety and effectiveness in humans and there is no assurance that the Hemopurifier(R) will be cleared by the FDA as a device we can market to the medical community. We also expect to face similar regulatory challenges from foreign regulatory agencies should we attempt to commercialize and market the Hemopurifier(R) outside of the United States. As a result, we have not generated revenues from the sale of any Hemopurifier(R) application. Additionally, there have been no independent validation studies of our Hemopurifiers(R) to treat infectious disease. We manufacture our products on a small scale for testing purposes but have yet to manufacture our products on a large scale for commercial purposes. All of our pre-clinical human blood studies have been conducted in our laboratories under the direction of Dr. Richard Tullis, our Chief Science Officer. We are classified as a development stage enterprise under accounting principles generally accepted in the United States of America ("GAAP"), and have not generated revenues from our principal operations. Our common stock is quoted on the Over-the-Counter Bulletin Board administered by the Financial Industry Regulatory Authority ("OTCBB") under the symbol "AEMD.OB". The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with GAAP for interim financial information and with the instructions to Form 10-Q and applicable sections of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustmentsnecessary to make the financial statements not misleading have been included. The condensed consolidated balance sheet as of March 31, 2010 was derived from our audited financial statements. Operating results for the three months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending March 31, 2011. For further information, refer to our Annual Report on Form 10-K for the year ended March 31, 2010, which includes audited financial statements and footnotes as of March 31, 2010 and for the years ended March 31, 2010 and 2009 and the period January 31, 1984 (Inception) through March 31, 2010. NOTE 2. LIQUIDITY The accompanying unaudited condensed consolidated financial statements have been prepared on a going concern basis, which contemplates, among other things, the realization of assets and the satisfaction of liabilities in the ordinary course of business. We have experienced continuing losses from operations, are in default on certain debt, have negative working capital of approximately $7,025,000, recurring losses from operations and a deficit accumulated during the development stage of approximately $46,256,000 at June 30, 2010, which among other matters, raises significant doubt about our ability to continue as a going concern. We have not generated significant revenue or any profit from operations since inception. A significant amount of additional capital will be necessary to advance the development of our products to the point at which they may become commercially viable. Our current financial resources are insufficient to fund our capital expenditures, working capital and other cash requirements (consisting of accounts payable, accrued liabilities, amounts due to related parties and amounts due under various notes payable) for the fiscal year ending March 31, 2011 ("fiscal 2011"). Therefore we will be required to seek additional funds through debt and/or equity financing arrangements to finance our current and long-term operations. We are currently addressing our liquidity needs by exploring investment capital opportunities through the private placement of common stock or issuance of additional debt. We believe that our access to additional capital, together with existing cash resources, will be sufficient to meet our liquidity needs for fiscal 2011. However, no assurance can be given that we will receive any funds in connection with our capital raising efforts. 7 The unaudited condensed consolidated financial statements do not include any adjustments relating to the recoverability of assets that might be necessary should we be unable to continue as a going concern. NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of our significant accounting policies presented below is designed to assist the reader in understanding our condensed consolidated financial statements. Such financial statements and related notes are the representations of our management, who are responsible for their integrity and objectivity. These accounting policies conform to GAAP in all material respects, and have been consistently applied in preparing the accompanyingcondensed consolidated financial statements. PRINCIPLES OF CONSOLIDATION The accompanying condensed consolidated financial statements include the accounts of Aethlon Medical, Inc. and its wholly-owned subsidiaries Aethlon, Inc., Hemex, Inc., Syngen Research, Inc., Cell Activation, Inc. and Exosome Sciences, Inc. (collectively hereinafter referred to as the "Company" or "Aethlon"). Hemex, Inc. was dormant and was dissolved effective March 15, 2010and Aethlon, Inc., Syngen Research, Inc. and Cell Activation, Inc. were dormant and were dissolved effective November 25, 2009. In December 2009, we formed Exosome Sciences, Inc. to conduct our future cancer-related activities.There exist no material intercompany transactions or balances between Aethlon and any of our subsidiaries. LOSS PER COMMON SHARE Basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares assumed to be outstanding during the period of computation. Diluted loss per common share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued, and if the additional common shares were dilutive. As we had net losses for all periods presented, basic and diluted loss per common share are the same, since additional potential common shares have been excluded as their effect would be antidilutive. The potentially dilutive common shares outstanding for the quarters ended June 30, 2010 and 2009, which include common shares underlying outstanding stock options, warrants and convertible debentures were 55,370,811 and 45,749,512, respectively. PATENTS We capitalize the cost of patents, some of which were acquired, and amortize such costs over the estimated useful life, upon issuance of the patent. RESEARCH AND DEVELOPMENT EXPENSES We incurred research and development expenses during the three month period ended June 30, 2010 and 2009, which are included in various operating expense line items in the accompanying condensed consolidated statements of operations. Our research and development expenses in those periods were as follows: June 30, June 30, Three months ended $ $ FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amount of the Company's cash, accounts payable and accrued liabilities approximates their estimated fair values due to the short-term maturities of these financial instruments. The fair value of certain convertible notes and related warrants at June 30, 2010 is $3,712,555 based upon a third party valuation report that we commissioned. Warrants classified as derivative liabilities are reported at their estimated fair value, with changes in fair value being reported in current period results of operations. Management has concluded that it is not practical to determine the estimated fair value of amounts due to related parties because the transactions cannot be assumed to have been consummated at arm's length, the terms are not deemed to be market terms, there are no quoted values available for these instruments, and an independent valuation would not be practicable due to the lack of data regarding similar instruments, if any, and the associated potential costs. 8 EQUITY INSTRUMENTS FOR SERVICES PROVIDED BY OTHER THAN EMPLOYEES We account for transactions involving goods and services provided by third parties where we issue equity instruments as part of the total consideration using the fair value of the consideration received (i.e., the value of the goods or services) or the fair value of the equity instruments issued, whichever is more reliably measurable. In transactions, when the value of the goods and/or services is not readily determinable and (1) the fair value of the equity instruments is more reliably measurable and (2) the counterparty receives equity instruments in full or partial settlement of the transactions, we use the following methodology: (a)For transactions where goods have already been delivered or services rendered, the equity instruments are issued on or about the date the performance is complete (and valued on the date of issuance). (b)For transactions where the instruments are issued on a fully vested, non-forfeitable basis, the equity instruments are valued on or about the date of the contract. (c)For any transactions not meeting the criteria in (a) or (b) above, we re-measure the consideration at each reporting date based on its then current stock value. IMPAIRMENT OR DISPOSAL OF LONG-LIVED ASSETS We review our long-lived assets for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. If the cost basis of a long-lived asset is greater than the projected future undiscounted net cash flows from such asset (excluding interest), an impairment loss is recognized. Impairment losses are calculated as the difference between the cost basis of an asset and its estimated fair value. We believe that no impairment occurred at or during the three months ended June 30, 2010. BENEFICIAL CONVERSION FEATURE OF CONVERTIBLE NOTES PAYABLE The convertible feature of certain notes payable provides for a rate of conversion that is below the market value of our common stock. Such feature is normally characterized as a "Beneficial Conversion Feature" ("BCF"). We record the estimated fair value of the BCF, when applicable, in the condensed consolidated financial statements as a discount from the face amount of the notes. Such discounts are accreted to interest expense over the term of the notes using the effective interest method. DERIVATIVE LIABILITIES AND CLASSIFICATION We evaluate free-standing derivative instruments (or embedded derivatives) to properly classify such instruments within equity or as liabilities in our financial statements. Our policy is to settle instruments indexed to our common shares on a first-in-first-out basis. The classification of a derivative instrument is reassessed at each balance sheet date. If the classification changes as a result of events during a reporting period, the instrument is reclassified as of the date of the event that caused the reclassification. There is no limit on the number of times a contract may be reclassified. On April 1, 2009 we adopted new guidance, as codified in Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC")815-40, Derivatives and Hedging, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock (previously EITF 07-5), that requires us to apply a two-step model in determining whether a financial instrument or an embedded feature is indexed to our own stock and thus enables it to qualify for equity classification. We have identified several convertible debt or warrant agreements in which the embedded conversion feature or exercise price contains certain provisions that may result in an adjustment of the conversion or exercise price, which results in the failure of the these instruments to be considered to be indexed to our stock. Accordingly, under this guidance, we are required to record the estimated fair value of these instruments as derivative liabilities (see Note 9). We re-measure the estimated fair value of derivative liabilities at each reporting period and record changes in fair value in other expense (income) in the current statement of operations. REGISTRATION PAYMENT ARRANGEMENTS We account for contingent obligations to make future payments or otherwise transfer consideration under a registration payment arrangement separately from any related financing transaction agreements, and any such contingent obligations are recognized only when it is determined that it is probable that we will become obligated for future payments and the amount, or range of amounts, of such future payments can be reasonably estimated (see Note 7). STOCK-BASED COMPENSATION 9 Employee stock options and rights to purchase shares under stock participation plans are accounted for under the fair value method. Accordingly, share-based compensation is measured when all granting activities have been completed, generally the grant date, based on the fair value of the award. The exercise price of options is generally equal to the market price of the Company's common stock (defined as the closing price as quoted on the OTCBB) on the date of grant. Compensation cost recognized by the Company includes (a) compensation cost for all equity incentive awards granted prior to, but not yet vested as of April 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of the then current accounting standards, and (b) compensation cost for all equity incentive awards granted subsequent to April 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of subsequent accounting standards. We use a Binomial Lattice option pricing model for estimating fair value of options granted (see Note 10). INCOME TAXES Deferred tax assets and liabilities are recognized for the future tax consequences attributable to the difference between the consolidated financial statements and their respective tax basis. Deferred income taxes reflect the net tax effects of (a) temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts reported for income tax purposes, and (b) tax credit carryforwards. We record a valuation allowance for deferred tax assets when, based on our best estimate of taxable income (if any) in the foreseeable future, it is more likely than not that some portion of the deferred tax assets may not be realized. SIGNIFICANT RECENT ACCOUNTING PRONOUNCEMENTS There were norecent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, or the Securities and Exchange Commission during the three months ended June 30, 2010 or that were issued in prior periods but do not become effective until future periods that in the opinion ofmanagement had, or are expectedto have a material impact on our present or future consolidated financial statements. NOTE 4. NOTES PAYABLE Principal amounts of notes payable consist of the following at June 30, 2010 and March 31, 2010: June 30, 2010 March 31, 2010 12% Notes payable, past due $ $ 10% Note payable, past due Total Notes Payable $ $ 12% NOTES From August 1999 through May 2005, we entered into various borrowing arrangements for the issuance of notes payable from private placement offerings (the "12% Notes"). On April 21, 2010, a holder of $100,000 of the 12% Notes converted his principal balance and $71,758 of accrued interest into 687,033 shares of common stock at an agreed conversion price of $0.25 per share.We incurred a loss upon this conversion of $68,703 since the closing price of our common stock was $0.35 at the date of conversion.At June 30, 2010, 12% Notes with a principal balance of $185,000 are outstanding, all of which are past due, in default, and bearing interest at the default rate of 15%. At June 30, 2010, interest payable on the 12% Notes totaled $250,050. 10% NOTES At June 30, 2010,one 10% Note in the amount of $5,000, which is past due and in default, remained outstanding.At June 30, 2010, interest payable on this note totaled $4,500. Management's plans to satisfy the remaining outstanding balance on these 12% and 10% Notes include converting the notes to common stock at market value or repayment with available funds. 10 NOTE 5. CONVERTIBLE NOTES PAYABLE Convertible Notes Payable consist of the following at June 30, 2010: Unamortized Net Principal Discount Amount Amended and Restated Series A 12% Convertible Notes $ $ $ 2008 10% Convertible Notes December 2006 10% Convertible Notes, past due May & June 2009 10% Convertible Notes ) July & August 2009 10% Convertible Notes ) October & November 2009 10% Convertible Notes ) January 2010 10% Convertible Notes ) 63 February 2010 10% Convertible Note ) April 2010 10% Convertible Note ) 6 June 2010 12% Convertible Notes Total - Convertible Notes $ $ ) $ Convertible Notes Payable consisted of the following at March 31, 2010: Unamortized Principal Discount Amount Amended Series A 10% Convertible Notes, past due $ $ $ 2008 10% Convertible Notes December 2006 10% Convertible Notes, past due May & June 2009 10% Convertible Notes ) July & August 2009 10% Convertible Notes ) October & November 2009 10% Convertible Notes ) 47 January 2010 10% Convertible Notes ) 7 February 2010 10% Convertible Note ) Total - Convertible Notes $ $ ) $ AMENDED AND RESTATED SERIES A 12% CONVERTIBLE NOTES In June 2010, we entered into Amended and Restated 12% Series A Convertible Promissory Notes (the "Amended and Restated Notes") with the holders of certain promissory notes previously issued by the Company (“Amended Series A 10% Convertible Notes” orthe "Prior Notes"), and all amendments to the Prior Notes. The Amended and Restated Notes, in the principal amount of $900,000, are convertible into an aggregate of 4,500,000 shares of our Common Stock and mature on December 31, 2010.In connection with the restructuring we paid $54,001 of accrued and default interest through the date of the restructuring, liquidated damages of $205,000 and $54,003 of prepaid interest through the expiration date in the aggregate amount of $313,004 through the issuance of units ("Units") at a fixed rate of $0.20 per Unit, each Unit consisting of one share of the Company's Common Stock and one Common Stock Purchase Warrant to purchase one share of our Common Stock at a fixed exercise price of $0.20 per share as prescribed in the Amended and Restated Note Agreement.As a result of this Unit issuance, we did not have any accrued interest owing to the holders of the Amended and Restated Notes at June 30, 2010. In addition to the extension of the expiration date of the Amended and Restated Notes to December 31, 2010, we agreed to increase the annual interestrate from ten percent to twelve percent.We also agreed to change the exercise prices on all of the warrants held by the noteholders to $0.20 per share, to change certain formerly contingent warrants to non-contingent warrants and to extend the expiration date of their warrants to February 2016. The following table summarizes the number of shares of our Common Stock issuable upon the conversion of the Amended and Restated Notes or the exercise of the various warrants issued or issuable pursuant to the Amended and Restated Notes. Note Conversion Warrants Total For accounting purposes, the amendment of the 12% Series A Convertible Notes was treated as a debt extinguishment in accordance with FASB ASC 470-50, Debt-Modifications and Extinguishments, as the terms of the restructured agreements were deemed to be substantially different than those of the prior agreements. 11 Based on conversion and exercise price re-set provisions included in the Amendedand Restated Noteswarrant agreements, the embedded conversion feature and the related warrants, with an aggregate estimated fair value of approximately $3,089,000,were classified as derivative liability instruments (See Note 9). Consequently, at the amendment date we recorded a loss on extinguishment of $2,226,924 as follows: Reacquisition price $ Less carrying value of notes and related instruments ) Loss on extinguishment $ 2008 10% CONVERTIBLE NOTES 2008 10% Convertible Notes in the aggregate amount of $45,000 remain outstanding and in default at June 30, 2010. These notes are convertible into our common stock at $0.50 per share. At June 30, 2010, interest payable on those notes totaled $9,166. The 2008 10% Convertible Notesnotes matured in January and February 2010. DECEMBER 2006 10% CONVERTIBLE NOTES At June 30, 2010, $17,000 of the December 2006 10% Notes remained outstanding and in default. These notes are convertible into our common stock at $0.17 per share. At June 30, 2010, interest payable on those notes totaled $8,783. MAY & JUNE 2009 10% CONVERTIBLE NOTES In May and June 2009, we raised an aggregate amount of $350,000 from the sale to accredited investors of 10% convertible notes ("May & June 2009 10% Convertible Notes"). The May & June 2009 10% Convertible Notes mature at various dates between November 2010 through December 2010 and are convertible into our common stock at a fixed conversion price of $0.20 per share prior to maturity. Upon conversion of the May and June 2009 10% Convertible Notes thenote holders will receive a matching three year warrant to purchase unregistered shares of our common stock at a price of $0.20 per share. After consideration of the warrants, we recorded a discount associated with the beneficial conversion feature of $233,735 related to the May & June 2009 10% Convertible Notes and we are amortizing that discount over the terms of the respective convertible notes using the effective interest method. At June 30, 2010, interest payable on those notes totaled $32,044. JULY & AUGUST 2009 10% CONVERTIBLE NOTES In July and August 2009, we raised an aggregate amount of $668,250 from the sale to three investment funds of 10% convertible notes ("July & August 2009 10% Convertible Notes"). Each note carries a one-year term and is convertible into our common stock at 80% of market with a floor of $0.15 cents and a ceiling of $0.25 cents per share. As additional consideration, the investors also received 1,336,500 three year warrants to purchase our common stock at $0.50 per share, although that exercise price is subject to change based on certain conditions. The conversion feature may additionally be adjusted in the event of future financing by the Company. Because the conversion feature and warrant exercise price each can be reset based on future events, they are classified as derivative liability instruments. During the three months ended June 30, 2010, one of the holders of the July and August 2009 10% Convertible Notes elected to convert $30,000 of principal into 126,286 shares of common stock based upon the conversion formula of the notes. Based on the initial estimated fair value of the conversion feature and warrants, we recorded a discount associated with the derivative liability of $475,762.We are amortizing this discount using the effective interest method. Deferred financing costs incurred in connection with this financing totaled $60,750, which were capitalized and are being amortized using the effective interest method. At June 30, 2010, interest payable on those notes totaled $28,781. OCTOBER & NOVEMBER 2009 10% CONVERTIBLE NOTES In October and November 2009, we raised $430,000 from the sale to accredited investors of 10% convertible notes ("October & November 2009 10% Convertible Notes"). The October & November 2009 10% Convertible Notes mature at various dates between April 2011 and May 2011 and are convertible into our common stock at a fixedconversion price of $0.25 per share prior to maturity. The investors also received matching three year warrants to purchase unregistered shares of our common stock at a price of $0.25 per share. 12 We measured the fair value of the warrants and the beneficial conversion feature of the notes and recorded a 100% discount against the principal of the notes.We are amortizing this discount using the effective interest method. During the three months ended June 30, 2010, one of the holders of the October & November 2009 10% Convertible Noteselected to convert $175,000 of principal and $8,750 of accrued interest into 735,000 shares of common stock based upon the conversion formula of the notes. Deferred financing costs of $20,250 incurred in connection with this financing were issued in the form of a convertible note with warrants on the same terms as those received by the investors.We capitalized the $20,250 of deferred financing costs and are amortizing them over the term of the notes using the effective interest method. At June 30, 2010, interest payable on these notes totaled $15,394. JANUARY 2010 10% CONVERTIBLE NOTES In January 2010, we raised $250,000 from the sale to an accredited investor of two 10% convertible notes. The convertible notes mature in July 2011 and are convertible into our common stock at a fixed conversion price of $0.25 per share prior to maturity. The investor also received matching three year warrants to purchase 1,000,000 unregistered shares of our common stock at a price of $0.25 per share. This investment concluded our 10% convertible debt round that began in October 2009. In aggregate, we issued $700,250 in 10% convertible notes in that financing round. We measured the fair value of the warrants and the beneficial conversion feature of the notes and recorded a 100% discount against the principal of the notes. We are amortizing this discount using the effective interest method. At June 30, 2010, interest payable on these notes totaled $11,895. FEBRUARY 2010 10% CONVERTIBLE NOTE On February 12, 2010, we raised $280,015 in cash and received a secured promissory note in the amount of $300,000 (see Note 11) in exchange for the issuance by the Company of a $660,000 principal amount 10% convertible promissory note (the "Note") to one accredited investor. The Note included an original issue discount of ten percent, or $60,000, and an origination fee of three percent, or $9,000. We also paid legal fees of $10,985. The Note matures in February 2011. The conversion price per share is equal to eighty percent (80%) of the average of the three lowest closing bid prices of our common stock as reported by Bloomberg L.P. on the Principal Market for the ten (10) trading days preceding the conversion date, subject to a maximum price per share of $0.30 and a minimum price per share of $0.20. The Note is convertible into a maximum of 3,300,000 shares of our common stock at the minimum price per share of $0.20. The investor also received 660,000 three-year warrants to purchase shares of our common stock at $0.50 per share, although that exercise price is subject to change based on certain conditions. The conversion feature may additionally be adjusted in the event of future financing by the Company. Because the conversion feature and warrant exercise price each can be reset based on future events, they have been classified as derivative liabilities. Based on an independent valuation relating to this transaction, we recorded a discount associated with the derivative liability of $478,476 associated with the conversion feature. We are amortizing this discount using the effective interest method. At June 30, 2010, interest payable on this note totaled $25,143. APRIL 2010 10% CONVERTIBLE NOTE In April 2010, we raised $75,000 from the sale to an accredited investor of a 10% convertible note. The convertible note matures in October 2011 and is convertible into our common stock at a fixed conversion price of $0.25 per share prior to maturity. The investor also received three year warrants to purchase 300,000 unregistered shares of our common stock at a price of $0.25 per share. We measured the fair value of the warrants and the beneficial conversion feature of the notes and recorded a 100% discount against the principal of the notes. We are amortizing this discount using the effective interest method. At June 30, 2010, interest payable on this notes totaled $1,438. 13 JUNE 2010 12% CONVERTIBLE NOTES In June 2010, in connection with the present and past negotiations with the law firm representing the holders of the"Amended and Restated Notes," we issued two convertible notes to that law firm (“June 2010 12% Convertible Notes”) totaling $64,153 on the same terms as the Amended and Restated Notes.That amount represented the amount of their legal fees plus accrued interest.As we also paid the law firm accrued and prepaid interest up to December 31, 2010 in the aggregate amount of approximately $6,000through the Unit Issuance, there was no accrued interest balance at June 30, 2010. NOTE 6. EQUITY TRANSACTIONS During the three months ended June 30, 2010, we issued 414,111 shares of common stock to consultants pursuant to our S-8 registration statement covering our Amended and Restated 2003 Consultant Stock Plan for services valued at $126,764 based upon the fair value of the shares issued.The services were for regulatory affairs, corporate communications, business development and financial consulting.The average issuance price was approximately $0.32 per share. During the three months ended June 30, 2010, we issued 15,377 shares of restricted common stock to a consultant for investor relations services valued at $5,000 based on the value of the services provided. In April 2010, we issued 8,333 shares of restricted common stock to a broker-dealer as partial payment of the registration fee of an investor conference. The shares were valued at $3,000 based on the closing stock price of $0.36 per share. In April 2010, we entered into a one year consulting agreement with an individual for media relations services. We agreed to pay the consultant 22,727 warrants to purchase our common stock at a fixed exercise price of $0.33 per share on a monthly basis. The agreement values these warrant issuances at $5,000 per month. The warrant under this arrangement was recorded in June 2010. In May 2010, a warrant holder exercised warrants to purchase 1,599,348 shares of common stock at the agreed exercise prices, which resulted in proceeds of $283,600. As an inducement to this warrant holder, we agreed to issue to him 1,599,348 replacement warrants on the same terms as the warrants that he exercised. In June 2010, we issued 1,586,040 shares of restricted common stock and 1,586,040 warrants to purchase our common stock at a price of $0.20 per share to the holders of our Amended and Restated Series A 12% Convertible Notes as a Unit payment of accrued and prepaid interest and liquidated damages (see Note 5). During the three months ended June 30, 2010, we issued 1,548,319 shares of restricted common stock in exchange for the conversion of principal and interest of several notes payable and convertible notes payable in an aggregate amount of $385,508 at an average conversion price of $0.25 per share based upon the conversion formulae in the respective notes. NOTE 7. ACCRUED LIQUIDATED DAMAGES We follow the guidance of ASC 825-20 regarding our registration payment arrangements. We have registration payment arrangements associated with convertible notes (see Note 5) related to the registration of warrants and the common stock underlying the convertible notes. These warrants have lives extending through 2016. The terms of certain of these arrangements do not provide for a maximum potential amount of consideration. On October 7, 2008, the SEC declared effective a registration statement that covered all of the shares and warrants that at that time were subject toregistration rights agreements. 14 However, the above referenced registration statement ceased being effective in July 2009.As a result, as of June 30, 2010, we have accrued potential liquidated damages in the aggregate amount of $324,000, which represents amounts owed through June 30, 2010, plus the additional amounts, estimated at $36,000 per month, that will be owed through September 2010, at which time we currently expect to have an effective registration statement back on file with the SEC. The actual amount of liquidated damages owed for the period subsequent to June 30, 2010 through the date that the registration statement is declared effective may be more or less than the amount estimated as of June 30, 2010 in the event that the actual length of time required for us to achieve an effective registration statement differs from our current estimate. We also intend to negotiate the amount of liquidated damages due and, as such, the ultimate amounts we may actually pay may be less than the amount currently accrued. NOTE 8. OTHER CURRENT LIABILITIES At June 30, 2010 and March 31, 2010, our other current liabilities were comprised of the following items: June 30, March 31, Accrued interest $ $ Accrued legal fees Deferred rent Other Total other current liabilities $ $ As of the date of this report, various promissory and convertible notes payable in the aggregate principal amount of $252,000 (as identified in Notes 4 and 5 above) have reached maturity and are past due. We are continually reviewing other financing arrangements to retire all past due notes. At June 30, 2010, we had accrued interest in the amount of $272,199 associated with these defaulted notes in accrued liabilities payable (see Notes 4 and 5). NOTE 9. FAIR VALUE MEASUREMENTS On April 1, 2008, we adopted guidance issued by the FASB that defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures.Financial instruments measured at fair value on a recurring basis as of June 30, 2010 are classified based on the valuation technique level noted in the table below: Active Markets for Significant Identical Observable Unobservable Instruments Inputs Inputs Total Level 1 Level 2 Level 3 Assets: None $ Liabilities: Derivative liabilities $ Based on the changes in the estimated fair value of our derivative liabilitiesin the respective periods, we have recorded a gain of $543,122 for the three months ended June 30, 2010 and a loss of $37,434 for the three months ended June 30, 2009 in other expense (income) in the accompanying condensed consolidated statements of operations. The table below sets forth a summary of changes in the fair value of our Level 3 derivative liabilities for the three months ended June 30, 2010: Fair Value at March 31, 2010 Recorded Fair Value of Derivative Liabilities in June 2010 Period Change in Estimated Fair Value Recognized in Results of Operations Fair Value at June 30, 2010 Derivative liabilities $ $ $ ) $ 15 The fair value of derivative liabilities that we recorded in the three months ended June 2010 was related to the restructuring of the Amended and Restated Convertible Notes (see Note 5) and was based upon an independentvaluation report. NOTE 10. STOCK COMPENSATION On May 21, 2010, the Board of Directors of the Company amended the expiration terms of certain outstanding stock options such that all outstanding stock options of the Company shall have a term that is for not less than ten (10) years following the original date of grant. No other terms or features of the stock options were modified or amended. Stock options held by Mr. James Joyce, our Chief Executive Officer and Chairman of the Board of Directors, Dr. Richard Tullis, our Chief Science Officer and member of the Board of Directors, Mr. Franklyn Barry, a member of the Board of Directors, and Mr. Edward Broenniman, a member of the Board of Directors, were modified accordingly. Of the foregoing (i) options to purchase 2,231,100 shares held by Mr. Joyce were extended to February 23, 2015; (ii) options to purchase 867,175 shares held by Dr. Tullis were extended to February 23, 2015; (iii) options to purchase 308,725 shares held by Mr. Broenniman were extended to February 23, 2015; and (iv) options to purchase 264,550 shares held by Mr. Barry were extended to February 23, 2015.All of the foregoing options are at an exercise price of $0.38 per share. The foregoing represents only a portion of the total options and shares owned by the directors and officers of the Company. This option extension resulted in an additional charge of $491,377 in the three months ended June 30, 2010 based upon the change in the fair value resulting from the extension to the term of the options based upon the binomial lattice option valuation model. In addition, in June 2009, we committed to issue 4,000,000 shares of restricted common stock to our Chief Executive Officer at a price per share of $0.29, which vests in equal installments over a thirty six month period commencing June 30, 2010.As a result, we recorded a stock-based compensation charge of $32,222 in June to reflect the initial month’s vesting under that restricted share grant. Our total stock-based compensation for the three months ended June 30, 2010includes the following: Incremental fair value of option modifications $ Vestingof restricted stock grant Vesting of stock options Total Stock-Based Compensation $ The following table summarizes share-based compensation expenses relating to shares and options granted and the effect on basic and diluted loss per common share during the three months ended June 30, 2010 and 2009: All of the stock-based compensation expense recorded during the three months ended June 30, 2010 and 2009, which totaled $617,503 and $194,223, respectively, is included in payroll and related expense in the accompanying condensed consolidated statements of operations. Stock-based compensation expense recorded during the three months ended June 30, 2010 increased basic and diluted loss per common share by $0.01 and the stock-based compensation expense recorded during the three months ended June 30, 2009 had no effect on basic and diluted loss per share. We review share-based compensation on a quarterly basis for changes to the estimate of expected award forfeitures based on actual forfeiture experience. The cumulative effect of adjusting the forfeiture rate for all expense amortization is recognized in the period the forfeiture estimate is changed. The effect of forfeiture adjustments for the three months ended June 30, 2010 was insignificant. The expected volatility is based on the historic volatility. The expected life of options granted is based on the "simplified method" as described in the SEC's guidance due to changes in the vesting terms and contractual life of current option grants compared to our historical grants. We did not issue any stock option grants in the three months ended June 30, 2010 nor in the three months ended June 30, 2009. 16 Options outstanding that have vested and are expected to vest as of June 30, 2010 are as follows: Weighted Weighted Average Average Remaining Number of Exercise Contractual Shares Price Term in Years Vested $ Expected to vest Total At June 30, 2010, there was approximately $1,287,000 of unrecognized compensation cost related to share-based payments, including the restricted stock grant, which is expected to be recognized over a weighted average period of 2.24 years. On June 30, 2010, our stock options had a negative intrinsic value since the closing price on that date of $0.29 per share was below the weighted average exercise price of our stock options NOTE 11.WARRANTS A summary of warrant activity during the three months ended June 30, 2010 is presented below: Amount Range of Exercise Price Weighted Average Exercise Price Warrants outstanding at March 31, 2010 $
